United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2310
                         ___________________________

                                  Clarence T. Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                ITT Systems Division

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 5, 2015
                              Filed: March 13, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Clarence T. Jones appeals the district court’s1 dismissal of his action without
prejudice for lack of personal jurisdiction over defendant. After de novo review, see


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Dever v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004), this court
affirms. The record shows that defendant did not have sufficient minimum contacts
with Missouri to satisfy due process, as required for specific jurisdiction, see Myers
v. Casino Queen, Inc., 689 F.3d 904, 911 (8th Cir. 2012) (listing appropriate factors
to consider); Bell Paper Box, Inc. v. Trans W. Polymers, Inc., 53 F.3d 920, 922-23
(8th Cir. 1995) (merely entering into contract with forum resident does not provide
requisite contacts between nonresident defendant and forum state; use of interstate
facilities, such as telephones or mail, cannot alone provide minimum contacts required
by due process); and defendant did not have continuous and systematic relations with
Missouri, as required for general jurisdiction, see Daimler AG v. Bauman, 134 S. Ct.
746, 760-61 & n.19 (2014) (general jurisdiction inquiry is whether corporation’s
affiliations with forum state are so continuous and systematic as to render it essentially
at home in forum state; place of incorporation and principal place of business are
paradigm bases for general jurisdiction).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-